     Case 2:19-cv-01181-KJM-EFB Document 16 Filed 04/23/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID HAMILTON,                                      No. 2:19-cv-1181-KJM-EFB P
12                        Plaintiff,
13            v.                                           FINDINGS AND RECOMMENDATIONS
14    SAM WONG, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner, proceeds without counsel in this action brought pursuant to 42

18   U.S.C. § 1983. On October 9, 2019, the court dismissed plaintiff’s amended complaint on

19   screening for failure to state a cognizable claim. ECF No. 12. Plaintiff has now filed his second

20   amended complaint (ECF No. 15) and the court must screen it.

21                                                   Screening

22           I.      Legal Standards

23           Pursuant to § 1915(e)(2), the court must dismiss the case at any time if it determines the

24   allegation of poverty is untrue, or if the action is frivolous or malicious, fails to state a claim on

25   which relief may be granted, or seeks monetary relief against an immune defendant.

26           Although pro se pleadings are liberally construed, see Haines v. Kerner, 404 U.S. 519,

27   520-21 (1972), a complaint, or portion thereof, should be dismissed for failure to state a claim if it

28   fails to set forth “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
                                                          1
     Case 2:19-cv-01181-KJM-EFB Document 16 Filed 04/23/20 Page 2 of 4

 1   Corp. v. Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41
 2   (1957)); see also Fed. R. Civ. P. 12(b)(6). “[A] plaintiff's obligation to provide the ‘grounds’ of
 3   his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of
 4   a cause of action's elements will not do. Factual allegations must be enough to raise a right to
 5   relief above the speculative level on the assumption that all of the complaint's allegations are
 6   true.” Id. (citations omitted). Dismissal is appropriate based either on the lack of cognizable
 7   legal theories or the lack of pleading sufficient facts to support cognizable legal theories.
 8   Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).
 9          In reviewing a complaint under this standard, the court must accept as true the allegations
10   of the complaint in question, Hospital Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740
11   (1976), construe the pleading in the light most favorable to the plaintiff, and resolve all doubts in
12   the plaintiff's favor, Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). A pro se plaintiff must
13   satisfy the pleading requirements of Rule 8(a) of the Federal Rules of Civil Procedure. Rule
14   8(a)(2) “requires a complaint to include a short and plain statement of the claim showing that the
15   pleader is entitled to relief, in order to give the defendant fair notice of what the claim is and the
16   grounds upon which it rests.” Twombly, 550 U.S. at 562-563 (2007).
17          II.     Analysis
18          As before, plaintiff alleges that, on October 23, 2015, defendant Wong ordered an MRI of
19   plaintiff’s shoulder. ECF No. 15 at 5. Plaintiff claims that Wong and the unnamed specialist who
20   administered the MRI failed to warn him that the procedure would involve an injection of
21   “Gadolinium contrast dye” into his arm. Id. Plaintiff claims that, after being injected with the
22   Gadolinium, he suffered a swelling and burning in his bones and joints. Id. He claims that both
23   Wong and the unnamed specialist should have known that he would be “exposed to [the] risk of
24   unsafe patient care conditions” and warned him of the same. Id. Plaintiff does not provide any
25   allegation as to why either provider should have known that the Gadolinium dye would have been
26   a risk to his health. See Lolli v. County of Orange, 351 F.3d 410, 421 (9th Cir. 2003) (“Much like
27   recklessness in criminal law, deliberate indifference to medical needs may be shown by
28   circumstantial evidence when the facts are sufficient to demonstrate that a defendant actually
                                                         2
     Case 2:19-cv-01181-KJM-EFB Document 16 Filed 04/23/20 Page 3 of 4

 1   knew of a risk of harm.”).1 Plaintiff does not, for instance, allege that Gadolinium dye was
 2   broadly known, at the time it was used on his arm, to be dangerous or to carry an unusual amount
 3   of risk of which he ought to have been informed.
 4            Plaintiff also alleges that in 2018, he was informed by “Davis & Crump” – presumably a
 5   law firm – that he had a potential legal claim based on his exposure to Gadolinium. Id. The firm
 6   requested that plaintiff undergo a urine analysis for heavy metals. Id. Plaintiff requested such an
 7   analysis from Wong, but was allegedly denied. Id. Wong allegedly explained that plaintiff’s
 8   Gadolinium exposure had occurred long ago and that, absent either a court order or plaintiff
 9   paying for the test, he would not order it. Id. As the court explained in its previous screening
10   order:
11                   Plaintiff has failed to allege that the test he requested was medically
                     necessary for his well-being. Rather, plaintiff alleges that he sought
12                   the test to identify or confirm his previous reaction to the Gadolinium
                     injection and with an eye toward bringing a legal claim based
13                   thereon. Wong had an obligation to ensure that plaintiff’s medical
                     care was adequate; he had no obligation to assist plaintiff in
14                   preparing a legal claim.
15   ECF No. 12 at 3.
16            Plaintiff re-alleges his claims against Bayer Healthcare Pharmaceutical, Inc. and
17   McKesson Pharmaceuticals Corp., the entities which allegedly sold and distributed the
18   Gadolinium which cause his adverse reaction. The court previously explained that such a claim
19   was not cognizable in this action because there was no allegation that either entity was a state
20   actor for the purposes of section 1983:
21                   [W]ith respect to the manufacturing corporations, plaintiff has failed
                     to allege facts indicating that they should be considered state actors
22                   for the purposes of section 1983. That is, plaintiff has failed to allege
                     that the corporations’ decision to manufacture and sell Gadolinium
23                   for medical use is “fairly attributable to the state.” See Rendell-Baker
                     v. Kohn, 457 U.S. 830, 838 (1982) (“The ultimate issue in
24                   determining whether a person is subject to suit under § 1983 is the
                     same question posed in cases arising under the Fourteenth
25
              1
26            Plaintiff’s sole allegation against defendant Christopher Smith is that the latter denied his
     administrative grievances related to the foregoing claims. ECF No. 15 at 5. Denial of grievances,
27   however, does not suffice to state a section 1983 claim. See Ramirez v. Galaza, 334 F.3d 850,
     860 (9th Cir. 2003) (“[I]nmates lack a separate constitutional entitlement to a specific prison
28   grievance procedure.”).
                                                        3
     Case 2:19-cv-01181-KJM-EFB Document 16 Filed 04/23/20 Page 4 of 4

 1                  Amendment: is the alleged infringement of federal rights fairly
                    attributable to the State?”) (internal quotation marks and citations
 2                  omitted).
 3   ECF No. 12 at 3.

 4          Plaintiff was given leave to amend after the previous dismissal and has brought a

 5   complaint that retains all of the deficiencies of its predecessor. Thus, the court concludes that

 6   further leave to amend is unwarranted and recommends that this action be dismissed. See

 7   McGlinchy v. Shell Chemical Co., 845 F.2d 802, 809-10 (9th Cir. 1988) (“Repeated failure to

 8   cure deficiencies by amendments previously allowed is another valid reason for a district court to

 9   deny a party leave to amend.”).

10                                               Conclusion

11          Accordingly, it is RECOMMENDED that:

12          1.       This action be dismissed without further leave to amend for failure to state a claim

13                  upon which relief may be granted; and

14          2.      The Clerk be directed to close the case.

15          These findings and recommendations are submitted to the United States District Judge

16   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

17   after being served with these findings and recommendations, any party may file written

18   objections with the court and serve a copy on all parties. Such a document should be captioned

19   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections

20   within the specified time may waive the right to appeal the District Court’s order. Turner v.

21   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

22   DATED: April 23, 2020.

23

24

25

26

27

28
                                                        4
